Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 6, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00535-CV



    IN RE THE LAW OFFICES OF ART DULA, ARTHUR M. DULA,
INDIVIDUALLY, AND D/B/A THE LAW OFFICES OF ART DULA, ANAT
 FRIEDMAN, INDIVIDUALLY, AND D/B/A THE LAW OFFICES OF ART
    DULA, J. BUCKNER HIGHTOWER, AND THE ROBERT A. AND
   VIRGINIA HEINLEIN PRIZE TRUST, THROUGH, ITS TRUSTEES
     ARTHUR M. DULA AND J. BUCKNER HIGHTOWER, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-65947

                        MEMORANDUM OPINION

      On June 23, 2015, relators The Law Offices of Art Dula, Arthur M. Dula,
Individually, and d/b/a The Law Offices of Art Dula, Anat Friedman, Individually,
and d/b/a The Law Offices of Art Dula, J. Buckner Hightower, and the Robert A.
and Virginia Heinlein Prize Trust, through its Trustees Arthur M. Dula and J.
Buckner Hightower, filed a petition for writ of mandamus in this court. See Tex.
Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In the
petition, relators ask this court to compel the Honorable Jeff Shadwick, presiding
judge of the 55th District Court of Harris County, to vacate his April 22, 2015
order denying their motion to dismiss based on a forum-selection clause.

      Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                     PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




                                        2